—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 7, 1994, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 2 to 6 years and 1 to 3 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to defendant (see, People v Steele, 26 NY2d 526, 529), the court properly denied his request that it consider, as trier of the facts, the defense of temporary and lawful possession, where the record shows that defendant used the weapon in a dangerous manner (see, People v Williams, 50 NY2d 1043; People v Karim, 176 AD2d 670, lv denied 79 NY2d 859) and, rather than disarming his attacker, deliberately armed himself (cf., People v Almodovar, 62 NY2d 126). Concur — Milonas, J. P.,Wallach, Ross and Mazzarelli, JJ.